U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 Commission File Number: 333-153502 STREAMTRACK, INC. (Exact name of registrant as specified in its charter) Wyoming 26-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 347 Chapala Street Santa Barbara, California 93101 (Address of principal executive offices) (805) 308-9151 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At June 30, 2014, there were 117,207,233 shares of the Company’s common stock outstanding. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Controls and Procedures 11 PARTII Item 1. Legal Proceedings 12 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 2 Item 1. Financial Statements StreamTrack, Inc. Consolidated Balance Sheets (unaudited) As of May 31, As of August 31, 2013 Assets: Current assets Cash $ $ Accounts receivable, net of allowances of $14,853 and $19,000 at May 31, 2014 and August 31, 2013, respectively Prepaid expenses Other current assets - Total current assets Property and equipment, net Other assets Notes receivable Other assets Total other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Account payable and accrued expenses $ $ Line of credit Derivative liabilities embedded within convertible notes payable Capital lease payable - in default Related party payables Related party convertible notes payable - Convertible notes payable, net of discount of $200,133 and $0, respectively Convertible notes payable, in default - Total current liabilities Long term liabilities Convertible notes payable, net of discount of $18,299 and $30,233, respectively Related party convertible notes payable, net of discount of $20,683 and $37,585, respectively Total long term liabilities Total liabilities Commitments and contingencies (note 5) Stockholders' Deficit: Series A preferred stock; $0.0001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding as of May 31, 2014 and August 31, 2013 - - Series B preferred stock; $0.0001 par value; 5,000,000 shares authorized; 200,000 and 0 shares issued and outstanding as of May 31, 2014 and August 31, 2013 20 - Common stock, $0.0001 par value; 1,000,000,000 shares authorized; 113,433,833 shares issued and 104,025,833 outstanding at May 31, 2014; 17,045,823 shares issued and outstanding as of August 31, 2013 Additional paid-in capital Deferred stock based compensation - ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. F-1 StreamTrack, Inc. Consolidated Statements of Operations (unaudited) For Three Months Ended May 31, For Three Months Ended May 31, For Nine Months Ended May 31, For Nine Months Ended May 31, Revenues: Advertising $ Services Total revenues Costs of sales: Media network Depreciation and amortization Colocation services Broadcaster commissions Other costs Total costs of sales Gross profit (loss) ) ) Operating expenses: Product development (includes stock compensation of $0 , $48,583, $0 and $145,750, respectively) Officer compensation Marketing and sales (includes stock compensation of$0, $2,208, $8,262 and $25,790, respectively) Other expenses (includes stock compensation of $0, $19,125, $0 and $45,625, respectively) Total operating expenses Loss from operations ) Other income (expense) Interest income Interest expense (including accretion of $81,058, $56,303, $101,595, and $373,724, respectively) Other income (expense) ) Loss on extinguishment ) - ) - Change in fair value of derivatives Total other income (expenses) Income (loss) before provision for income taxes ) ) ) Provision for income taxes - Net income (loss) Deemed dividend - - - ) Net income (loss) attributable to common stockholders $ ) $ $ ) $ ) Basic net loss per common share attributable to common stockholders $ ) $ $ ) $ ) Diluted net loss per common share attributable to common stockholders $ ) $ $ ) $ ) Weighted-average number of shares used in computing basic per share amounts Weighted-average number of shares used in computing dilutive per share amounts The accompanying notes are an integral part of the consolidated financial statements. F-2 StreamTrack, Inc. Consolidated Statements of Cash Flows (unaudited) Nine Months Ended May 31, Nine Months Ended May 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock-based compensation and stock for services Bad debt expense - Depreciation and amortization Re-measurement of derivative liabilities ) ) Accretion of debt discount Amortization of finance fees Gain on disposal of assets` - ) Loss on extinguishment of debt - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Other assets ) ) Accounts payable and accrued expenses Deferred revenue - ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible promissory notes Proceeds from line of credit Payments on capital lease ) ) Interest on note receivable ) ) Net advances from related parties Net (payments) advances to Factor - ) Fees paid to ASC under settlement - Net cash provided by financing activities Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
